Title: To Thomas Jefferson from Arthur S. Brockenbrough, 3 August 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear-SirSunday eveningI send my son and nephew up, with a letter from Col: Peyton for your perusal and to enquire into the State of your health which I hope is mending, Col P. States that the caps are all the bank of the Bason ready for shipment, but that the boatmen are all afraid to try them, will it not be best to order the Ionic caps to scots landing and let Corinthian alone untill we can get a sufficing of water in the Rivanna to bring them to Milton or Shadwell Mill—The difficulty of transporting them from Scots landing would be very great in consequence of the  weight. I should be glad to have your advice on the subject I am Sir respectfully yoursA. S. Brockenbrough